IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00452-CV
No. 10-10-00453-CV
No. 10-10-00454-CV
 
In
the Interest of
L.A.M.,
Jr., J.L.L., W.H., J.M.L. and A.A.L., Children,
 
 
 

From the 12th District
Court
Madison County, Texas
Trial Court Nos. 09-11990-012-09,
09-11991-278-09 and 09-11992-012-09
 

ORDER

 
Maurice L. is the biological father of
J.M.L. and was also the permanent managing conservator of L.A.M., Jr., J.L.L.,
W.H., and A.A.L.  The Texas Department of Family and Protective Services filed
three suits for protection of the children, and the cases were tried to one
jury.  Based upon the jury verdict, the trial court entered a final order
terminating Maurice’s parental rights to J.M.L. and naming the Department as
permanent managing conservator of all the children.[1]
            Maurice filed a motion for
new trial and a statement of points or issues to be presented on appeal as
required by Tex. Fam. Code Ann. §
263.405 (b) (West 2008).  The trial court held a hearing and found each point
to be frivolous.  The trial court did not allow Maurice a copy of the complete
reporter’s record.
            In each cause number,
Maurice argues in his third issue that he is entitled to a full record on
appeal based upon his claim of ineffective assistance of counsel.  Maurice
raised his ineffective assistance claim in his statement of points on appeal. 
An indigent parent is entitled to a full record on appeal when raising an
ineffective assistance of counsel claim, even when the claim is not raised in
the statement of appellate points.  See In re B.G., 317 S.W.3d 250 (Tex.
2010).  A claim of ineffective assistance cannot be adequately presented in the
absence of a full record and an indigent parent would be denied due process
without a full reporter’s record.  See In re B.G., 317 S.W.3d at
256-7.  We sustain Maurice’s third issue on appeal.  We need not address
Maurice’s remaining issues on appeal.  Tex.
R. App. P. 47.1.
            We order the court reporter
in this case to prepare a full record from the trial, and we further order the
parties to proceed to file new briefs once the record is filed.
 
 
                                                                                    PER
CURIAM
 
Before
Chief Justice Gray, 
            Justice
Davis, and
            Justice
Scoggins
Order
issued and filed July 6, 2011
Publish




 




[1] Maurice is the only party to this
appeal.